Citation Nr: 0633455	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right shoulder injury with impingement from August 10, 2001 
to December 30, 2004.  

2.  Entitlement to an evaluation in excess of 20 percent for 
a right shoulder injury with impingement on and after 
December 30, 2004.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from September 
1994 to September 1998.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  From August 10, 2001 to December 30, 2004, the veteran's 
right shoulder injury with impingement (right shoulder 
disability) was manifested by pain, full or almost full range 
of motion, good strength, and no dislocations.

2.  On and after December 30, 2004, the veteran's right 
shoulder disability was manifested by pain, flexion to 135 
degrees, abduction to 141 degrees, good strength, and no 
dislocations.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right shoulder disability from August 10, 2001 to 
December 30, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for a right shoulder disability on and after December 30, 
2004 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
increased evaluations for a service-connected right shoulder 
disability, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
post-remand re-adjudication of the veteran's claim, a June 
2004 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although notice was 
not provided to the veteran prior to the initial adjudication 
of the service connection claim informing him that a 
disability rating and an effective date would be assigned 
should the claim of service connection be granted, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The veteran's service medical records, VA medical treatment 
records, and private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a February 1999 rating decision, the RO granted service 
connection for a right shoulder disability and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203, effective September 8, 1998.  In August 2001, the 
veteran filed a claim for an increased evaluation of his 
right shoulder.  By an April 2003 rating decision, the RO 
assigned a 10 percent evaluation under Diagnostic Code 5203, 
effective August 10, 2001.  The veteran appealed and in June 
2004, the Board remanded the appeal for a VA examination.  By 
an April 2006 rating decision, the RO assigned a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5203, 
effective December 30, 2004.  

Disability Rating from August 10, 2001 to December 30, 2004

VA medical records from August 2001 indicate the veteran 
reported intermittent anterior shoulder pain aggravated by 
lifting.  The veteran reported that he had been told he had a 
rotator cuff tear.  Upon examination, there was full range of 
shoulder motion, negative apprehension test, and negative 
impingement test.  The shoulder was negative for 
dislocations, there was no tenderness on palpation, and 
neurovascular was intact.  An x-ray of the shoulder was 
within normal limits.  The assessment was status post right 
shoulder injury, probable episodes of tendonitis and 
bursitis, and doubtful rotator cuff tear.  

An August 2002 VA joints examination was conducted.  The 
veteran reported he was employed as a VA claims clerk.  The 
veteran stated that use of his shoulder was painful and 
described the pain as 5/10.  The veteran denied decreased 
range of motion or dislocations, but noted popping in the 
joint, pain deep in the joint, and pain in the posterior 
aspect of the shoulder with crossed arm abduction.  Upon 
examination, there was abduction to 180 degrees, flexion to 
180 degrees with no pain, internal rotation to 60 degrees, 
and external rotation to 90 degrees without discomfort.  The 
acromioclavicular joint was nontender to palpation, there was 
more clicking on the right with circumducted movements than 
on the left, positive Jobe's test, positive O'Brien's test, 
5/5 strength in all planes, and equal deep tendon reflexes.  
X-rays showed normal right shoulder.  The assessment was 
history of right shoulder injury with impingement, 
symptomatic.

An April 2003 VA peripheral nerves examination was conducted.  
The veteran reported he was employed as a VA claims reviewer.  
Upon examination, shoulder flexion was to 170 degrees, 
abduction was to 90 degrees, external rotation was to 85 
degrees, and internal rotation was to 60 degrees with no 
apparent discomfort.  The examiner found the veteran could 
extend his shoulder to 60 degrees.  There was no pain on 
resisted abduction at 0 degrees and moderate pain at 45 
degrees.  The right coracoid process was tender to palpation.  
In an addendum to the examination, the examiner noted that 
May 2003 magnetic resonance imaging (MRI) studies showed 
minimal degenerative changes of the acromioclavicular and 
glenohumeral joints.

A September 2004 VA medical record indicated the veteran 
reported right shoulder pain with lifting and overhead work.  
Upon examination, the acromioclavicular joint and tubercles 
were nontender to palpation.  Flexion and abduction were to 
180 degrees.  There was pain with cross body adduction, 
positive Hawkins test, and intact cuff strength.  An x-ray 
showed no abnormality.  

For this time period, the veteran's right shoulder disability 
was rated at 10 percent under Diagnostic Code 5203.  A 
November 1998 VA joints examination indicated the veteran was 
right-handed.  Thus, the veteran's right shoulder is his 
major extremity.  See 38 C.F.R. § 4.69 (2006).  Under 
Diagnostic Code 5203, for major arm impairment of the 
clavicle or scapula, a 10 percent rating contemplates 
malunion of the clavicle or scapula or nonunion of the 
clavicle or scapula without loose movement.  A 20 percent 
rating contemplates nonunion of the clavicle or scapula with 
loose movement or dislocation of the clavicle or scapula.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  20 percent is the 
highest possible rating under Diagnostic Code 5203.  

The Board finds that the medical evidence of record does not 
support an evaluation in excess of 10 percent, under 
Diagnostic Code 5203, from August 10, 2001 to December 30, 
2004.  The objective medical evidence of record shows that 
the right shoulder consistently exhibited impingement signs.  
Although an August 2002 VA medical record noted a positive 
O'Brien's test, the other medical evidence of record did not 
indicate loose movement or instability.  For example, an 
August 2001 VA medical record indicated a negative 
apprehension test, in August 2002 the veteran reported no 
dislocations, and the August 2001 VA examiner found no 
shoulder dislocations.  Accordingly, an increased evaluation 
under Diagnostic Code 5203 is not warranted.

The Board finds that an increased rating is also not 
warranted under other potentially applicable diagnostic 
codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Under Diagnostic Code 5201, for major arm limitation of 
motion, a 20 percent rating is assigned for limitation of 
motion to the shoulder level; a 30 percent rating is assigned 
for limitation of motion to midway between side and shoulder 
level; and a 40 percent rating is assigned for limitation of 
motion to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2006).  The objective medical evidence 
of record indicates full range of motion, flexion and 
abduction to 180 degrees, flexion to 170 degrees and 
abduction to 90 degrees, and flexion and abduction to 180 
degrees.  Although the 90 degrees abduction finding warrants 
a 20 percent rating, 7 of the 8 range of motion findings were 
full or almost full flexion and abduction.  Accordingly, the 
preponderance of the evidence supports a finding that an 
increased evaluation under Diagnostic Code 5201 is not 
warranted.  In addition, the objective medical evidence of 
record does not show ankylosis of the scapulohumeral 
articulation or other impairment of the humerus.  38 C.F.R. § 
4.71a, Diagnostic Codes 5200, 5202 (2006).  

Moreover, although an April 2003 VA medical record noted an 
MRI found minimal degenerative changes of the right shoulder, 
an increased rating is not warranted under Diagnostic Code 
5003 for degenerative arthritis because arthritis is 
evaluated on the basis of limitation of motion, which as 
noted above, does not provide for a rating in excess of 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  
Thus, no other potentially applicable Diagnostic Code 
provides for a rating in excess of 10 percent.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2006).  The veteran reported 
shoulder pain that was aggravated by lifting or overhead 
work.  But the objective medical evidence of record shows no 
pain on movement, no weakness, and no restricted or excess 
movement.  The medical evidence primarily showed full 
abduction and flexion without pain or discomfort.  Pain was 
not shown to limit movement of the right shoulder to a degree 
not already contemplated within the 10 percent rating.  There 
was 5/5 strength in all planes and intact cuff strength.  An 
examiner found no dislocations.  The Board finds that there 
is no additional functional loss not contemplated in the 10 
percent rating and that an increased evaluation on this basis 
is not warranted.  

Disability Rating on and after December 30, 2004

A December 2004 VA joints examination was conducted.  The 
veteran reported continuing chronic right shoulder pain, 
without flareups.  The veteran reported daily pain of 6/10, 
made worse with lifting.  The veteran reported that he could 
lift about 50 pounds, but no more.  Lifting and carrying 30 
pounds for a prolonged period caused increased shoulder pain.  
The pain was relieved somewhat with Naprosyn and cortisone 
injections.  There was frequent popping of the shoulder, but 
no dislocations or surgeries.  The veteran reported that his 
employment had been affected because he had missed about 4 or 
5 days over the past year due to the right shoulder pain.  
The veteran reported that he moved last August and because of 
the lifting and carrying, he missed a couple of days.  The 
veteran reported that his activities of daily living were 
affected because he could no longer lift weights.  

Upon examination, there was no atrophy or deformity.  There 
was positive subacromial tenderness anterolaterally and 
posteriorly, positive supraspinatus test, and positive 
impingement test.  There was 4/5 supraspinatus strength and 
4+/5 anterior deltoid strength.  The examiner found that 
strength was primarily limited by pain upon manual muscle 
testing.  Range of motion testing revealed flexion to 135 
degrees, with pain at 90 degrees, abduction to 141 degrees, 
with pain at 110 degrees, external rotation to 90 degrees, 
with pain at 40 degrees, and internal rotation to 66 degrees, 
with pain at 30 degrees.  The examiner found repetitive 
motion testing revealed no further limitations such as 
fatigue, coordination, or instability.  X-rays revealed 
normal glenohumeral articular relationships, unremarkable 
osseous structures, and no soft tissue calcifications or 
other abnormality.  The impression was normal 
shoulder/scapula.  The diagnosis was right shoulder strain 
with impingement syndrome.  The examiner found that the 
veteran was precluded from any activity requiring significant 
lifting or carrying with the right arm, from heavy pushing or 
pulling involving the right upper extremity, and work above 
shoulder level.

A January 2006 VA medical record indicated the veteran 
reported shoulder pain.  

For this time period, the veteran's right shoulder disability 
was evaluated as 20 percent disabling under Diagnostic Code 
5203.  As noted above, the veteran is right-handed, and his 
right shoulder is thus his major extremity.  See 38 C.F.R. 
§ 4.69.  Also as noted above, 20 percent is the highest 
rating available under this Diagnostic Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  Accordingly, an increased 
evaluation under Diagnostic Code 5203 is not permitted.

The Board finds that an increased rating is also not 
warranted under other potentially applicable diagnostic 
codes.  Schafrath, 1 Vet. App. at 595.  Under Diagnostic Code 
5201, major arm limitation of motion, a 20 percent rating is 
assigned for limitation of motion at the shoulder level; a 30 
percent rating is assigned for limitation of motion to midway 
between side and shoulder level; and a 40 percent rating is 
assigned for limitation of motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
objective medical evidence of record, however, indicates 
flexion to 135 degrees and abduction to 141 degrees.  
Accordingly, an evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5201.  In addition, the 
objective medical evidence of record does not show ankylosis 
of the scapulohumeral articulation or other impairment of the 
humerus.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current rating.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 
at 206.  Factors involved in evaluating and rating 
disabilities of the joints include: weakness; fatigability; 
lack of coordination; restricted or excess movement of the 
joint; or, pain on movement. 38 C.F.R. § 4.45.  Here, the 
veteran reported pain, an inability to lift more than 50 
pounds, and an inability to lift 30 pounds for prolonged 
periods of time, but no flareups or dislocations.  The 
objective medical evidence of record, however, indicates 
there was no additional functional loss.  There was no 
shoulder atrophy, 4/5 supraspinatus strength, and 4+/5 
anterior deltoid strength.  Repetitive motion did not elicit 
fatigue, incoordination, or instability, and although pain 
limited flexion to 90 degrees and abduction to 110 degrees, 
neither of those findings warrants a rating in excess of 20 
percent.  The Board finds that there is no additional 
functional loss not contemplated in the 10 percent rating and 
an increased evaluation is not warranted.  

An extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b) (2006) has also been considered throughout 
the time period.  See Floyd v. Brown, 9 Vet. App. 88 (1996) 
(holding that referral for an extraschedular evaluation is 
appropriate where the case presents such an exceptional or 
unusual disability picture due to factors such as marked 
interference with employment or frequent periods of 
hospitalization).  A rating in excess of 20 percent is 
provided for certain manifestations of a right shoulder 
disability but those manifestations are not present here.  
Additionally, there is no evidence that the veteran has been 
frequently hospitalized due to his service-connected right 
shoulder disability.  Although the veteran reported that he 
had missed about 4 or 5 days of work over the past year due 
to right shoulder pain, and the examiner found the veteran 
was precluded from activities requiring significant lifting 
or carrying with the right arm, heavy pushing or pulling 
involving the right upper extremity, and work above shoulder 
level, marked interference with employment such as to present 
an exceptional disability picture has not been shown.  
Accordingly, the RO's decision not to refer the issue for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service were 
correct.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for a right shoulder disability from 
August 10, 2001 to December 30, 2004 is denied.

An increased evaluation for a right shoulder disability on 
and after December 30, 2004 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


